
	
		I
		111th CONGRESS
		1st Session
		H. R. 1846
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Baca (for himself
			 and Mrs. Schmidt) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish additional
		  payday loan disclosure requirements and preempt certain State laws, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Lending Education And Reform
			 Act and the C.L.E.A.R. Act.
		2.Protections for
			 consumers
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 129A the following new section:
				
					129BProtections for
				consumers
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)AffiliateThe
				term affiliate has the same meaning as in section 129(k).
							(2)Electronic
				signatureThe term
				electronic signature means a signatures in digital or other
				electronic form that meets the validity requirements of the Electronic
				Signatures in Global and National Commerce Act.
							(3) Extended
				payment planThe term
				extended payment plan means an amendment to the payday loan that
				is signed in person or electronically by both the consumer and the creditor
				reflecting an agreement that the consumer pay the outstanding balance on a
				payday loan in 4 equal payments, where the period between each payment may not
				be less than the duration of the original payday loan.
							(4)Home
				state
								(A)In
				generalThe term home State means, with respect to
				any creditor or any affiliate of a creditor, the State in which the primary
				home office of the creditor or any affiliate of the creditor is located.
								(B)Home
				officeThe term home office means the office that
				houses a majority of the applicable party's day-to-day management and
				administrative support functions.
								(5)Interest and
				fees
								(A)In
				generalExcept as provided in
				subparagraph (B), the term interest and fees includes any charge
				payable directly or indirectly by the consumer and imposed directly or
				indirectly by the creditor as an incident to or a condition of the extension of
				credit.
								(B)Charges not
				includedThe term
				interest and fees does not include—
									(i)any charge for a default, delinquency, or
				similar occurrence; or
									(ii)any charge
				imposed when, if for any reason, funds are not made available to pay an item or
				authorization delivered to the creditor in the manner described in subparagraph
				(A) or (B) of paragraph (1) to the extent that—
										(I)the charge does
				not exceed the greater of $25 or the amount charged to the creditor by the
				creditor's financial institution; and
										(II)the charge is
				only imposed once per each item or authorization regardless of whether the item
				or authorization is presented for payment more than once.
										(6)Loan
				storeThe term loan store means each location
				operated by a creditor at which applications for payday loans are received or
				the proceeds of payday loans are disbursed.
							(7)Payday Loan;
				LoanThe terms payday
				loan and loan mean a closed-end credit transaction,
				evidenced by a loan agreement signed by the creditor and the consumer, in
				person or electronically, unsecured by any interest in the consumer's tangible
				personal property with a term of at least 7 and not more than 90 days in which
				the amount financed does not exceed $2,000 with a finance charge exceeding an
				annual percentage rate of 36 percent, and the consumer—
								(A)receives funds
				from and incurs interest or a fee payable to a creditor, and contemporaneously
				with the receipt of funds, provides a check or other payment instrument to the
				creditor who agrees with the consumer not to deposit or present the check or
				payment instrument for more than 1 day; or
								(B)receives funds
				from and incurs interest or a fee payable to a creditor, and contemporaneously
				with the receipt of funds, authorized the creditor to initiate a debt or debits
				to the consumer's deposit account (by electronic fund transfer or remotely
				created check) after 1 or more days.
								(8)Payday
				lenderThe term payday lender means any creditor
				with respect to a payday loan.
							(9)RefinancingThe term refinancing means
				the use of the proceeds of 1 payday loan obtained from a creditor to pay off
				any amount due to that creditor.
							(b)Protections for
				consumers
							(1)Interest and fee
				capA payday lender may
				not—
								(A)require a consumer to pay—
									(i)in the case of any original payday loan,
				interest and other fees and charges that total more than 15 cents for every
				dollar loaned; and
									(ii)in the case of an
				original payday loan originated over the Internet, an additional origination
				fee in excess of 5 percent of the original principal loan amount;
									(B)require a consumer
				to pay interest and fees that, combined, total more than—
									(i)in the case of the 1st refinancing of an
				outstanding payday loan, 15 cents for every dollar of the outstanding original
				principal loan amount; and
									(ii)in the case of the 2nd refinancing of an
				outstanding payday loan, 10 cents for every dollar of the outstanding original
				principal loan amount; or
									(C)require a consumer
				to pay an origination fee for a payday loan that is refinanced.
								(2)Mandatory
				disclosuresA payday lender
				may not make or refinance a payday loan unless the creditor has first provided
				the consumer with a copy of a written loan agreement, which shall be signed by
				the creditor and by the consumer and shall include the following information in
				English and in the language in which the loan was negotiated:
								(A)A clear and
				conspicuous description of the terms of the loan, including the total cost of
				all fees and other charges in connection with the loan stated as a dollar
				amount, and the consumer's payment obligations under the loan.
								(B)The name, address
				and telephone number of the creditor making the loan, and the name of title of
				the individual employee of the creditor who signs the loan agreement on behalf
				of the creditor.
								(C)The following
				statements, in at least 14-point bold face type:
									(i)WarningThis
				loan is not intended to meet long-term financial needs. This loan should be
				used only to meet short-term cash needs.
									(ii)Credit
				counseling availabilityYou should consider contacting an
				independent, nonprofit credit counseling agency approved by the National
				Foundation for Credit Counseling (NFCC) or by a State or Federal Government
				agency. You may obtain information on how to contact an approved counselor near
				you by calling the National Foundation for Credit Counseling at
				1–800–388–2227.
									(iii)No criminal
				prosecution or security interestYou cannot be prosecuted in
				criminal court to collect this loan, and the creditor may not take or attempt
				to take an interest in any of your personal property to secure his loan.
									(3)Additional
				public disclosuresA payday
				lender may not make or refinance a payday loan to any consumer unless the
				following notices are posted conspicuously in English and Spanish and in not
				less than 1-inch bold print in the creditor's public lending area in each loan
				store, or, if the loan is made using the Internet, fax or other means, are
				posted conspicuously on the creditor's public internet site relating to any
				such payday loan:
								(A)WarningThis
				loan is not intended to meet long-term financial needs. This loan should be
				used only to meet short-term cash needs.
								(B)Credit
				counseling availabilityYou should consider contacting an
				independent, nonprofit credit counseling agency approved by the National
				Foundation for Credit Counseling (NFCC) or by a State or Federal Government
				agency. You may obtain information on how to contact an approved counselor near
				you by calling the National Foundation for Credit Counseling at
				1–800–388–2227.
								(C)No criminal
				prosecution or security interestYou cannot be prosecuted in
				criminal court to collect this loan, and the creditor may not take or attempt
				to take an interest in any of your personal property to secure his loan.
								(4)Creditor surety
				bond requirements
								(A)In
				generalA payday lender may not make or refinance a payday loan
				unless the creditor has obtained and filed, in accordance with subparagraph
				(B), a surety bond in the following amount:
									(i)A
				surety bond in the amount of $100,000 for each loan store operated by the
				creditor, if the creditor operates fewer than 10 loan stores and does not offer
				any payday loans over the Internet.
									(ii)A surety bond in the amount of $1,000,000,
				if the creditor operates 10 or more loan stores or offers loans over the
				Internet.
									(iii)Such greater amount as may be required by
				applicable State law.
									(B)Bond
				requirementsThe surety bond
				obtained by a payday lender to meet the requirements of subparagraph (A) shall
				be filed with, and for the benefit of, the State attorney general in the
				creditor’s home state.
								(C)Aggregation of
				lender and affiliate under certain circumstancesFor purposes of
				this paragraph, a creditor and each affiliate of a creditor which has the same
				home State as the creditor may aggregate the loan stores operated by such
				creditor and any such affiliate for purposes of determining the amount of the
				surety bond required to be filed under subparagraph (A).
								(5)Extended payment
				plan
								(A)In
				generalA payday lender may
				not make or refinance a payday loan unless the terms of the loan require the
				creditor, upon receiving notice from the consumer of an inability to repay
				prior to close of business on the last business day before the original due
				date of the loan, provides the consumer with notice of and the right to opt
				into an extended payment plan, without charge, 1 time in any 12 month
				period.
								(B)Limitation
				during extended payment planA creditor may not engage in any
				collection activity (or procure the services of any other for such purpose)
				during the term of any extended payment plan.
								(6)RefinancingA payday lender may not—
								(A)refinance a payday loan for less than 7
				days;
								(B)refinance a payday
				loan more than 2 consecutive times; refinance a payday loan without terminating
				the previous agreement and entering into a new agreement that the creditor and
				consumer each sign in person or with an electronic signature; or
								(C)require a consumer to pay interest and fees
				in connection with a refinancing that, combined, total more than the amount
				permitted under paragraph
				(1)(B).
								.
			(b)Technical and
			 conforming amendments
				(1)DisclosuresSection 128(a)(4) of the Truth in Lending
			 Act (U.S.C. 1638(a)(4)) is amended—
					(A)by striking
			 or after does not exceed $5, and
					(B)by inserting
			 , or if the loan is subject to section 129B.
					(2)Effect on other
			 lawsSection 111 of the Truth in Lending Act (U.S.C. 1610) is
			 amended—
					(A)in subsection (b),
			 by inserting subsection (f) of this section and after
			 Except as provided in; and
					(B)by adding at the
			 end the following new subsection:
						
							(f)Payday
				loans
								(1)In
				generalThe following
				provisions of the law of any State shall not apply to any payday loan, or any
				refinancing of a payday loan, that is subject to section 129B:
									(A)Any provision
				requiring minimum loan terms.
									(B)Any provision prohibiting, defining or
				limiting any refinancing.
									(C)Any provision prohibiting or limiting the
				use of a check or debit authorization to originate a payday loan.
									(D)Any provision prohibiting or mandating
				extended payment plans.
									(E)Any provision limiting the rate or amount
				of interest and fees or default, delinquency or not sufficient fund fees or
				other charges which may be taken, received or reserved by creditors for payday
				loans or any refinancing of a payday loan.
									(2)EnforcementNotwithstanding
				paragraph (1), any State may employ or establish State laws for the purpose of
				enforcing the requirements of section
				129B.
								.
					(c)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new items:
				
					
						129A. Fiduciary duty of servicers of
				pooled residential mortgages.
						129B. Protections for
				consumers.
					
					.
			
